Exhibit 10.2

 

BRUKER CORPORATION

 

FORM OF STOCK OPTION AGREEMENT

 

UNDER 2010 INCENTIVE COMPENSATION PLAN

 

NON-QUALIFIED STOCK OPTION

 

AGREEMENT entered into [       ] by and between Bruker Corporation, a Delaware
corporation with a principal place of business in Billerica, Massachusetts (the
“Company”), and the undersigned (the “Participant”) employee, officer, director,
consultant or advisor of the Company or one of its subsidiaries (the Company and
its subsidiaries herein together referred to as the “Company”).

 

1.             The Company desires to grant the Participant a non-qualified
stock option under the Company’s 2010 Incentive Compensation Plan (the “2010
Plan”) to acquire shares of the Company’s common stock, $.01 par value per share
(the “Shares”).

 

2.             Section 6 of the 2010 Plan provides that each option is to be
evidenced by an option agreement, setting forth the terms and conditions of the
option.

 

ACCORDINGLY, in consideration of the premises and of the mutual covenants and
agreements contained herein, the Company and the Participant hereby agree as
follows:

 

1.             Grant of Option.  The Company hereby irrevocably grants under the
2010 Plan and subject to the terms and conditions of the 2010 Plan to the
Participant a non-qualified stock option (the “Option”) to purchase all or any
part of an aggregate of [       ] Shares on the terms and conditions hereinafter
set forth.  This option shall not be treated as an incentive stock option under
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”).

 

2.             Purchase Price.  The purchase price (“Purchase Price”) for the
Shares covered by the Option shall be $[    ] per Share.

 

3.             Time of Exercise of Option.

 

(a)           The Option shall not be exercisable prior to one (1) year from
grant.  Thereafter, the Option shall only be exercisable as follows:

 

 

 

Percentage of

 

 

 

 

 

Shares Becoming

 

Cumulative

 

 

 

Available for

 

Percentage

 

On or After

 

Exercise

 

Available

 

12 months

 

20

%

20

%

24 months

 

20

%

40

%

36 months

 

20

%

60

%

48 months

 

20

%

80

%

60 months

 

20

%

100

%

 

--------------------------------------------------------------------------------


 

4.                Term of Options; Exercisability.

 

(a)               Term.

 

(1)               Each Option shall expire not more than ten (10) years from the
date of the granting thereof, but shall be subject to earlier termination as
herein provided.

 

(2)               Except as otherwise provided in this Section 4, if the
Participant ceases to have the same relationship with the Company which was in
existence on the date the Option was granted, the Option granted to the
Participant hereunder shall terminate on the date that is sixty (60) days after
the Participant ceases to have such relationship with the Company, or on the
date on which the Option expires by its terms, whichever occurs first, and such
Option shall not be exercisable after such date.

 

(3)               If such termination of relationship is because the Participant
has become permanently disabled (within the meaning of Section 22(e)(3) of the
Code), the Option shall terminate sixty (60) days from the date the Participant
ceases to be a Participant, or on the date on which the Option expires by its
terms, whichever occurs first.

 

(4)               If the relationship of the Participant with the Company is
terminated “for cause”, all outstanding and unexercised portions of the Option
as of the time the Participant is notified that the Participant’s service is
terminated “for cause” will immediately be forfeited. For purposes of this
Agreement, “cause” shall include (and is not limited to) dishonesty with respect
to the Company or any of its affiliates, breach of fiduciary duty,
insubordination, substantial malfeasance or non-feasance of duty, unauthorized
disclosure of confidential information, material failure or refusal to comply
with Company’s published policies generally applicable to all employees, and
conduct materially harmful to the business of the Company or any of its
affiliates. The determination of the Compensation Committee (as defined in the
2010 Plan) as to the existence of “cause” will be conclusive on the Participant
and the Company. In addition, “cause” is not limited to events which have
occurred prior to the Participant’s termination of service, nor is it necessary
that the Compensation Committee’s finding of “cause” occur prior to
termination.  If the Compensation Committee determines, subsequent to the
Participant’s termination of service but prior to the exercise of the Option, or
any portion thereof, that either prior or subsequent to the Participant’s
termination the Participant engaged in conduct which would constitute “cause”,
then the right to exercise any outstanding unexercised portion of the Option
will be immediately forfeited.  Notwithstanding the foregoing, any definition in
an agreement between the Participant and the Company which (i) contains a
conflicting definition of “cause” for termination and (ii) is in effect at the
time of such termination shall supersede the definition in this Agreement with
respect to the Participant.

 

(5)               In the event of the death of the Participant, the Option
granted to the Participant shall terminate ninety (90) days from the date of
death, or on the date on which the Option expires by its terms, whichever occurs
first.

 

(b)              Exercisability.

 

(1)               If the Participant ceases to have the same relationship with
the Company which was in existence on the date the Option was granted, the
Option granted to the Participant hereunder shall be exercisable only to the
extent that the right to purchase Shares under such Option has accrued and is in
effect on the date such Participant ceases to have such relationship with the
Company.

 

(2)               No partial exercise may be made for less than fifty (50) full
Shares.

 

(3)               In the event of the death of the Participant, the Option
granted to such Participant may be exercised by the estate of such Participant,
or by any person or persons who acquired the right to exercise such Option by
bequest or inheritance or by reason of the death of such Participant.

 

2

--------------------------------------------------------------------------------


 

5.                Manner of Exercise of Option.

 

(a)               To the extent that the right to exercise the Option has
accrued and is in effect, the Option may be exercised in full or in part by
giving written notice to the Company stating the number of Shares exercised and
accompanied by payment in full for such Shares.  Payment shall be made (a) in
cash or by check payable to the order of the Company, (b) at the discretion of
the Compensation Committee, and so long as there is no adverse tax or accounting
impact to the Company, by delivery of Shares owned by the Participant having a
fair market value equal in amount to the exercise price of the Option being
exercised and having been held by the Participant for at least six months,
(c) at the discretion of the Compensation Committee, by delivery of a properly
executed exercise notice to the Company, together with a copy of irrevocable
instructions to a broker to deliver promptly to the Company the amount of sale
or loan proceeds to pay the exercise price, (d) at the discretion of the
Compensation Committee, by a “net exercise” arrangement pursuant to which the
Company will reduce the number of Shares issued upon exercise by the largest
whole number of Shares with a fair market value that does not exceed the
aggregate exercise price, together with cash or other payment from the
Participant to the extent of any remaining balance of the aggregate exercise
price not satisfied by such reduction in the number of whole Shares, or (e) at
the discretion of the Compensation Committee, by any combination of (a), (b),
(c) and (d) above. Upon such exercise, delivery of a certificate for paid-up,
non-assessable Shares shall be made at the principal office of the Company to
the person exercising the Option, not more than thirty (30) days from the date
of receipt of the notice by the Company.

 

(b)              The Company shall at all times during the term of the Option
reserve and keep available such number of Shares of its common stock as will be
sufficient to satisfy the requirements of the Option.  The Participant shall not
have any of the rights of a stockholder of the Company in respect of the Shares
until one or more certificates for such Shares shall be delivered to him or her
upon the due exercise of the Option.

 

6.                Non-Transferability.  The right of the Participant to exercise
the Option shall not be assignable or transferable by the Participant otherwise
than by will or the laws of descent and distribution, and the Option may be
exercised during the lifetime of the Participant only by him or her.  The Option
shall be null and void and without effect upon the bankruptcy of the Participant
or upon any attempted assignment or transfer, except as hereinabove provided,
including without limitation any purported assignment, whether voluntary or by
operation of law, pledge, hypothecation or other disposition contrary to the
provisions hereof, or levy of execution, attachment, trustee process or similar
process, whether legal or equitable, upon the Option.

 

7.                Representation Letter and Investment Legend.

 

(a)               In the event that for any reason the Shares to be issued upon
exercise of the Option shall not be effectively registered under the Securities
Act of 1933 (the “1933 Act”), upon any date on which the Option is exercised in
whole or in part, the person exercising the Option shall give a written
representation to the Company in the form attached hereto as Exhibit 1 and the
Company shall place an “investment legend”, so-called, as described in
Exhibit 1, upon any certificate for the Shares issued by reason of such
exercise.

 

(b)              The Company shall be under no obligation to qualify Shares or
to cause a registration statement or a post-effective amendment to any
registration statement to be prepared for the purposes of covering the issue of
Shares.

 

3

--------------------------------------------------------------------------------


 

8.                Adjustments on Changes in Recapitalization, Reorganization and
the Like.  Adjustments on Changes in Recapitalization, Reorganization and the
Like shall be made in accordance with Section 13 of the 2010 Plan, as in effect
on the date of this Agreement.

 

9.                No Special Rights.  Nothing contained in the 2010 Plan or this
Agreement shall be construed or deemed by any person under any circumstances to
bind the Company to continue the employment or other relationship of the
Participant for the period within which this Option may be exercised.

 

10.              Rights as a Shareholder.  The Participant shall have no rights
as a shareholder with respect to any Shares which may be purchased by exercise
of this Option unless and until a certificate or certificates representing such
Shares are duly issued and delivered to the Participant.  Except as otherwise
expressly provided in the 2010 Plan, no adjustment shall be made for dividends
or other rights for which the record date is prior to the date such stock
certificate is issued.

 

11.              Withholding Taxes.  Whenever Shares are to be issued upon
exercise of this Option, the Company shall have the right to require the
Participant to remit to the Company an amount sufficient to satisfy all Federal,
foreign, state and local withholding tax requirements prior to the delivery of
any certificate or certificates for such Shares.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
corporate seal to be hereto affixed by its officer thereunto duly authorized,
and the Participant has hereunto set his or her hand and seal, all as of the day
and year first above written.

 

PARTICIPANT

 

BRUKER CORPORATION

 

 

 

 

 

 

 

 

By: 

 

 

 

 

 

 

 

 

 

Name: 

 

 

Title 

 

 

 

 

Address: 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

TO STOCK OPTION AGREEMENT

 

--------------------------------------------------------------------------------

 

Ladies and Gentlemen:

 

In connection with the exercise by me as to [     ] shares of common stock, par
value $.01 per share, of Bruker Corporation (the “Company”) under the
non-qualified stock option dated [       ], granted to me under the 2010
Incentive Compensation Plan, I hereby acknowledge that I have been informed as
follows:

 

1.             The shares of common stock of the Company to be issued to me
pursuant to the exercise of said option have not been registered under the
Securities Act of 1933, as amended (the “Act”), and accordingly, must be held
indefinitely unless such shares are subsequently registered under the Act, or an
exemption from such registration is available.

 

2.             Routine sales of securities made in reliance upon Rule 144 under
the Act can be made only after the holding period and in limited amounts in
accordance with the terms and conditions provided by that Rule, and in any sale
to which that Rule is not applicable, registration or compliance with some other
exemption under the Act will be required.

 

3.             The Company is under no obligation to me to register the shares
or to comply with any such exemptions under the Act.

 

4.             The availability of Rule 144 is dependent in certain cases upon
adequate current public information with respect to the Company being available
and, at the time that I may desire to make a sale pursuant to the Rule, the
Company may neither wish nor be able to comply with such requirement.

 

In consideration of the issuance of certificates for the shares to me, I hereby
represent and warrant that I am acquiring such shares for my own account for
investment, and that I will not sell, pledge or transfer such shares in the
absence of an effective registration statement covering the same, except as
permitted by the provisions of Rule 144, if applicable, or some other applicable
exemption under the Act.  In view of this representation and warranty, I agree
that there may be affixed to the certificates for the shares to be issued to me,
and to all certificates issued hereafter representing such shares (until in the
opinion of counsel, which opinion must be reasonably satisfactory in form and
substance to counsel for the Company, it is no longer necessary or required) a
legend as follows:

 

“The shares of common stock represented by this certificate have not been
registered under the Federal Securities Act of 1933, as amended, and were
acquired by the registered holder, pursuant to a representation and warranty
that such holder was acquiring such shares for his own account and for
investment, with no intention to transfer or dispose of the same, in violation
of the registration requirements of that Act.  These shares may not be sold,
pledged, or transferred in the absence of an effective registration statement
under the Securities Act of 1933, as amended, or an opinion of

 

--------------------------------------------------------------------------------


 

counsel, which opinion is reasonably satisfactory to counsel to the Company, to
the effect that registration is not required under said Act.”

 

I further agree that the Company may place a stop order with its Transfer Agent,
prohibiting the transfer of such shares, so long as the legend remains on the
certificates representing the shares.

 

 

Very truly yours,

 

2

--------------------------------------------------------------------------------

 